Citation Nr: 0739399
Decision Date: 12/14/07	Archive Date: 01/29/08

DOCKET NO. 05-21 370                        DATE DEC 14 2007


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUES

1. Entitlement to service connection for a major depressive 
disorder claimed as psychiatric condition, to include as secondary 
to the service-connected right arm and hand disabilities.

2. Entitlement to an increased evaluation of residuals of a 
fracture of the right humerus with arthritis, currently evaluated 
as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The veteran served from 1950 to 1952 in the United States Army, 
from May 1953 to April 1955 in the United States Air Force, and 
from 1956 to 1960 in the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

FINDINGS OF FACT

1. The veteran's claimed major depressive disorder did not have 
its onset during active service and was not caused or permanently 
worsened by a service-connected right arm and hand disabilities.

2. The veteran's service-connected right shoulder disorder is 
productive of motion of the arm only above the shoulder level 
albeit with pain. The right elbow is not productive of loss of 
supination and pronation (bone fusion), with the hand fixed in 
supination or hyperpronation.

CONCLUSIONS OF LAW

1. Major depressive disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131,5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2. The criteria for an evaluation in excess of 30 percent for 
residuals of a fracture of the right humerus with arthritis have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, including

- 2 



Diagnostic Codes, 5010, 5200, 5201, 5202, 5205, 5206, 5207, 5208, 
5210, 5211, 5212, 5213 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations impose obligations on VA to provide claimants with 
notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

A proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the claim.
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1). Any error in VCAA 
notification should be presumed prejudicial, and VA has the burden 
of rebutting this presumption. Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for Veterans 
Claims (Court) cases in regard to the necessity of both a specific 
VCAA notification letter and an adjudication of the claim at issue 
following that letter. See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Mayfield line of decisions reflect that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), is required to meet VA's notification requirements. At the 
same time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies of 
such evidence, as that would constitute a preadjudication 
inconsistent with applicable law. The

- 3 



VCAA letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a readjudication of 
the appeal. A Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfies the due process 
and notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter meeting 
the specific requirements of C.F.R. § 3.159(b)(1) in September 
2003. As this letter was issued prior to the appealed rating 
decision, this case raises no procedural concerns in view of the 
Mayfield line of decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding 
the need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, any deficiencies of such notification would 
not be prejudicial for the service connection claim of major 
depressive disorder claimed as a psychiatric condition, to include 
as secondary to service-connected right arm and hand disabilities. 
With service connection cases, no disability rating or effective 
date is assigned when service connection is denied. Also, in cases 
where service connection is granted, it is the responsibility of 
the agency of original jurisdiction to address any notice defect 
with respect to the rating and effective date elements when 
effectuating the award. Id.

With regard to the increased evaluation of residuals of a fracture 
of the right humerus with arthritis, the veteran was notified in a 
September 2005 rating decision that a 30 percent evaluation had 
been assigned as of May 1997. An explanation for this 
determination was provided in that decision. The Board finds that 
this action effectively satisfies VA's requirements in view of 
Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. § 
5103A, in this case VA has obtained records of treatment reported 
by the veteran, and there is no indication from the

-4



claims file of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this appeal, 
addressing the disorders at issue.

In summary, all relevant facts have been properly developed in 
regard to the veteran's claims, and no further assistance is 
required in order to comply with VA's statutory duty to assist 
with the development of facts pertinent to the claims. See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the Board finds that no prejudice to the veteran will 
result from an adjudication of this appeal in this Board decision. 
Rather, remanding this case for further VCAA development would be 
an essentially redundant exercise and would result only in 
additional delay with no benefit to the veteran. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).

II. Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) the 
existence of a
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service. Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to. establish chronicity at the 
time. If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

- 5 



Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military service. 
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Service 
connection may also be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of, or has been aggravated by, a service-connected disease or 
injury. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

VA has added revised provisions of 38 C.F .R. § 3.310(b) to 
conform the regulation to the holding of Allen, namely that any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected provided 
there is sufficient medical evidence supporting the claim. 71 Fed. 
Reg. 52744-52747 (codified at 38 C.F.R. § 3.310(b) (2007)).

The rating activity will determine the baseline and current levels 
of severity under VA's Schedule for Rating Disabilities (38 
C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any increase 
in severity due to the natural progress of the disease, from the 
current level. Id.

In the present case, as noted below, the evidence of record does 
not substantiate a causal relationship between the veteran's 
service-connected right arm/hand disabiities and his claimed major 
depressive disorder. As such, the newly enacted provisions of 38 
C.F.R. § 3.31O(b) are not directly relevant to this case.

Accordingly, the veteran will not be prejudiced by Board action on 
this issue at the present time, notwithstanding that he has not 
been notified of the new provisions of 38 C.F.R. § 3.310(b) to 
date. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

- 6 



The veteran's service medical records show no diagnoses of, or 
treatment for, mental or psychiatric disabilities. The veteran's 
examination upon induction, dated August 1952, revealed no 
psychiatric abnormalities. Subsequent examinations, namely the 
separation examination dated March 1955, similarly showed no 
psychiatric abnormalities, depression, or nervous trouble.

There is no evidence on file showing treatment for psychiatric 
problems until nearly 40 years after service.

In October 2003, the veteran was afforded a VA examination, with 
an examiner who reviewed the claims file. The examiner mentioned 
that the veteran was retired and had a history of alcohol abuse. 
The examiner noted that VA treatment records show treatment for 
depression and posttraumatic stress disorder relative to the 
suicide death of his son. The veteran told the examiner that he 
had no history of mental health treatment prior to his time in the 
service. The examiner noted that the veteran first received mental 
health treatment in 1998 on an outpatient basis and was prescribed 
Paxil and Trazodone; he has never received in-patient treatment. 
When asked about his psychiatric complaints, the veteran stated 
that he has difficulty sleeping, low appetite, and weight 
decrease. He also complained of nervousness, jumpiness, 
irritableness and sad moods with bouts of tearfulness.

With regard to an affective disorder, the examiner noted that 
there was a history of recurrent depressive episodes that involved 
pervasive dysphoria, anhedonia, significant appetite and weight 
loss, insomnia, psychomotor agitation, loss of energy, and some 
history of suicidal ideation with one suicide gesture. He also 
charted that there was no documented history of associated 
psychotic features.
He noted that "the veteran did not state in anyway that his 
service-connected hand or arm injury was in any way related to his 
depressive symptoms." The veteran told the examiner that he 
functioned well in service and that he was happy and symptom free 
while in the service. The examiner found no evidence of service-
related posttraumatic stress disorder, but rather the veteran's 
diagnosed PTSD was related to his son's suicide.

- 7 



The mental status examination revealed a casually, but 
appropriately dressed, groomed man. He was cooperative during the 
interview, but inconsistent and a poor historian due to cognitive 
deficits. There were no noted psychomotor abnormalities, psychotic 
thought process, or delusions. The examiner noted that the 
cognitive deficits did not interfere with his ability to obtain 
sufficient information.

The examiner rendered a medical nexus opinion as to the veteran's 
depressive episodes. The examiner stated that the veteran's 
"recurrent depressive episodes do not appear to be directly 
related to his service-connected right arm disability. However, 
clearly any chronic medical conditions such as his service-
connected condition could be seen as having the potential to 
exacerbate any existing depression. As stated above, his 
Posttraumatic Stress Disorder diagnosis is nonservice related." 
The examiner assigned a GAF score of 55.

In January 2004, the examiner was asked by the VA to submit an 
addendum clarifying the compensation and pension exam dated. The 
examiner stated:

In my opinion, [the veteran's] service-connected arm/hand 
condition has not aggravated his mental dysfunction in any 
significant way. He suffers chronic pain from a number of physical 
conditions other than his service-connected condition, and these 
sources of pain appear to have a more significant impact on his 
depressive disorder.

No competent medical evidence has otherwise been presented to show 
a casual nexus between any aspect of the veteran's period of 
service, to include as secondary to the service-connected right 
arm/hand disabilities and his depressive disorder. In fact, the 
2003 VA examiner, who reviewed the entire claims file, noted that 
the recurrent depressive episodes do not appear to be directly 
related to his service-connected right arm disability and that the 
service-connected arm/hand condition has not aggravated his mental 
dysfunction in any significant way.

Further, the Court has consistently held that service connection 
may not be predicated on lay assertions of medical causation. See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). Here, the 
veteran has not been shown to possess the

- 8 



requisite medical training, expertise, or credentials needed to 
render either a diagnosis or a competent opinion as to medical 
causation. Accordingly, the veteran's lay opinion does not 
constitute competent medical evidence and lacks probative value as 
to the matter of medical diagnoses and causation. See also Layno 
v. Brown, 6 Vet. App. 465,470 (1994) (a veteran is competent to 
report that on which he or she has personal knowledge); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). Therefore, 
service connection for a depressive disorder is not warranted.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a major depressive 
disorder claimed as psychiatric condition, to include as secondary 
to the service-connected right arm and hand disabilities, and this 
appeal must be denied. In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue. That doctrine, however, is not 
applicable in this case because the preponderance of the evidence 
is against the veteran's claims. See Gilbert v. Derwinski, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b).

III. Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
as here, it is the present level of disability that is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the

- 9 



criteria required for that rating. Otherwise, the lower rating 
will be assigned. See 38 C.F.R. § 4.7.

The veteran's residuals fracture, right humerus with arthritis, is 
currently evaluated at 30 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Codes 5202-5010. In September 2005, the RO 
increased the veteran's service-connected residuals fracture, 
right humerus with arthritis from 10 percent to 30 percent 
disabling under Diagnostic Codes 5010-5213 for impairment of the 
forearm based on the symptomology shown on the September 2005 VA 
examination. These code sections concern impairments of the 
shoulder and arm and elbow and forearm, including but not limited 
to, scapulohumeral articulation, limitation of arm motion, humerus 
impairment, impairment of the clavicle or scapula and elbow 
ankylosis. It is important to note that the humerus is the bone 
that extends from the shoulder to the elbow. Given that the RO has 
applied both the shoulder and elbow diagnostic codes to what 
appears to be the same disability, namely Diagnostic Codes 
52025010 and Diagnostic Codes 5010-5213 for the veteran's 
residuals fracture, right humerus with arthritis, the Board will 
consider whether a higher rating is warranted under both code 
provisions without rating the same disability under various 
diagnoses, known as pyramiding. See 38 C.F.R. § 4.14.

The Board is also aware of the veteran's neurological symptoms in 
the upper extremity; however, service connection is already in 
effect for the right ulnar neuropathy.

A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes under the below 
diagnostic codes. Here, the evidence reflects the veteran is 
right-hand dominant, as indicated in the September 2005 VA 
examination.

Normal range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate 1.

- 10



Under Diagnostic Code 5201, limitation of motion of the arm, 
midway between the side and shoulder level, will be assigned a 30 
percent evaluation for the major extremity and a 20 percent 
evaluation for the minor extremity. Limitation of motion of the 
arm to 25 degrees from the side is assigned a 40 percent 
evaluation for the major extremity and a 30 percent evaluation for 
the minor extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, ratings are based on impairment of the 
humerus. Malunion of the humerus with marked deformity is rated as 
30 percent disabling for the major extremity and 20 percent 
disabling for the minor extremity. Recurrent dislocation of the 
scapulohumeral joint, with infrequent episodes and guarding of 
movement only at shoulder level, is rated as 20 percent disabling 
for both the major and the minor extremities. Recurrent 
dislocation of the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, is rated as 30 percent 
disabling for the major extremity and 20 percent disabling for the 
minor extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5202. Fibrous 
union of the false flail joint is rated at 50 percent disabling 
for the major extremity and 40 percent disabling for the minor 
extremity. Nonunion of the false flail joint is rated at 60 
percent disabling for the major extremity and 50 percent disabling 
for the minor extremity. Loss of head of the flail shoulder is 
rated at 80 percent disabling for the major extremity and 70 
percent disabling for the minor extremity.

Under Diagnostic Code 5213, The only basis for a 30 percent 
evaluation under Diagnostic Code 5213 is loss of supination and 
pronation, with the hand fixed in supination or hyperpronation. A 
40 percent evaluation may be assigned for loss of supination and 
pronation (bone fusion), with the hand fixed in supination or 
hyperpronation.

In a September 2005 VA examination, the veteran told the examiner 
that he fractured his humerus in 1953 when a steel trap door shut 
down on his right arm. The veteran's complaints consisted of right 
arm pain from his shoulder to his right hand. He rates the pain 8-
9/10 on a pain scale of 1-10. He reported weakness, decreased 
range of motion, locking of his right elbow, swelling and numbness 
of his right arm. The examiner noted that his precipitating 
factors were picking up items.

- 11 



The examiner also charted that the veteran occasionally used a 
sling. The veteran was not in physical therapy and/or receiving 
any prescribed treatment for his right arm. The veteran's 
shoulders were symmetrical without deformity, edema, atrophy, 
vesiculations, effusion or color changes. It was charted that the 
veteran had tenderness to palpation at the right acromioclavicular 
joint, but did not have clicks and crepitans bilaterally.

The examination revealed that the forward flexion was 0-130/180 on 
the right with end point pain, 0-180/180 on the left, abduction 0-
130/1800n the right with end point pain, 0-180/180 on the left. 
External rotation 0-40/90 on the right with end point pain, 0-
60/90 on the left. Internal rotation 0-60/90 bilaterally with end 
point pain on the right. With regards to repetitive stress testing 
holding a five pound hand weight, the veteran could not perform 
any shoulder abductions on the right secondary to right shoulder 
pain.

The veteran's elbows were asymmetrical with bony deformity on the 
right. There was no edema, tenderness to palpation on the right, 
or clicks or crepitans. The examiner also found a negative Tinel's 
at the olecranon and deep tendon reflexes were 2 plus. The right 
elbow was in 30 degree of flexion; therefore flexion was from 30-
130/145 on the right, 0-30/145 on the left. Forearm supination 0-
30/85 on the right, 0-60/85 on the left. Forearm pronation 0-30/80 
on the right, 0-80/80 on the left.

The x-ray revealed a well preserved acromial humeral joint space. 
There were small calcifications in the acromioclavicular joint and 
generalized osteopenia. The distal clavicle appeared within normal 
limits. There were no osteophytes projecting from the acromion. 
The examiner rendered an impression of osteopenia and mild 
degenerative changes. The right elbow x-ray revealed generalized 
osteopenia, small hypertrophic changes that involved the olecranon 
process, small calcifications along the pathology of the ulnar 
collateral ligament, and small spurring in the lateral and medial 
epicondyles and radial head.

- 12 



The examiner rendered a diagnosis of post remote fracture of the 
right humerus, osteopenia and mild degenerative joint disease of 
right shoulder and degenerative
joint disease of right elbow with spurring.

The Board has first considered this evidence in terms of shoulder 
symptomalogy. The veteran's major symptomatology consists of 
relatively minimal limitation of flexion with pain. The degree of 
motion and pain would warrant no more than a 30 percent rating 
under Diagnostic Code 5201, as the Board finds that such 
impairment is not equivalent to limitation of motion to 25 degrees 
from the side, which warrants a 40 percent rating. Given that 
there was no noted fibrous union of the humerus or nonunion or 
loss of head of the humerus a higher rating under Diagnostic Code 
5202 is also not warranted, even with consideration of the DeLuca 
factors. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45.

In terms of elbow symptomalogy, there is no evidence of loss of 
supination and pronation (bone fusion), with the hand fixed in 
supination or hyperpronation. As noted above, the veteran's major 
symptomalogy consists of relatively minimal limitation of flexion 
with limitations due to pain. Therefore, a higher evaluation under 
Diagnostic Code 5213 is also not warranated.

The Board has considered other potentially applicable diagnostic 
criteria. With regard to the shoulder, however, there is no 
evidence of favorable ankylosis of scapulohumeral articulation, 
with abduction to 60 degrees and the ability to reach the mouth 
and head (30 percent under Diagnostic Code 5200).

The Board also finds no evidence of favorable ankylosis of the 
left elbow, at an angle between 90 degrees and 70 degrees (40 
percent under Diagnostic Code 5205); forearm flexion limited to 55 
degrees (40 percent under Diagnostic Code 5206); forearm extension 
limited to 100 degrees (40 percent under Diagnostic code 5207); 
radius and ulna, nonunion of, with flail false joint (50 percent 
under Diagnostic Code 5210); ulna impairment in the nonunion upper 
half with false movement and loss of bone substance (1 inch (2.5 
cm) or more) and marked deformity (40 percent under Diagnostic 
Code 5211); or radius impairment in the nonunion lower half with

- 13 



false movement and loss of bone substance (1 inch (2.5 cm) or 
more) and marked deformity (40 percent under Diagnostic Code 
5212).

The Board has also considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). The 
record reflects that the veteran has not required frequent, or 
indeed any, hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned rating. In sum, there is no 
indication in the record that the average industrial impairment 
from the disability would be in excess of that contemplated by the 
assigned rating. Therefore, the Board has concluded that referral 
of this case of extra-schedular consideration is not in order.

Overall, the evidence does not support an increased evaluation in 
excess of 30 percent for the service-connected residuals fracture, 
right humerus with arthritis. 38 C.F.R. § 4.7.

ORDER

Entitlement to service connection for a major depressive disorder 
claimed as psychiatric condition, to include as secondary to the 
service-connected right arm and hand disabilities, is denied.

Entitlement to an increased evaluation in excess of 30 percent for 
service-connected of residuals fracture, right humerus with 
arthritis, is denied.

DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

- 14




